Citation Nr: 1008083	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether termination of payment of the Veteran's Department of 
Veterans Affairs improved pension benefits effective as of 
December 14, 2005 was proper.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Appellant had active service from May 1974 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  


FINDING OF FACT

The Appellant has been imprisoned at a state penal 
institution as a result of a felony conviction since October 
[redacted], 2005.  


CONCLUSION OF LAW

The criteria for payment of VA improved pension benefits from 
December 14, 2005 are not met.  38 U.S.C.A. § 1505(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.3, 3.666 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute.  This issue rests on 
the interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, the Board need not consider VA's application of the 
VCAA at this time.

The Board has thoroughly reviewed all the evidence in the 
Appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Appellant).

The Appellant has come before the VA claiming that his VA 
improved pension benefits should not have been terminated 
effective as of December 14, 2005.  He asserts that the 
cancellation of payment of his VA improved pension benefits 
has induced a hardship on him during his incarceration.  

No pension under public or private laws administered by the 
Secretary shall be paid to or for an individual who has been 
imprisoned in a Federal, State, or local penal institution as 
a result of conviction of a felony or misdemeanor for any 
part of the period beginning sixty-one (61) days after such 
individual's imprisonment begins and ending when such 
individual's imprisonment ends.  38 U.S.C.A. § 1505(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.666 (2009); see also Lanham 
v. Brown, 4 Vet. App. 265 (1993).

The Appellant does not dispute the fact that he was 
incarcerated following a felony conviction by the Florida 
Department of Corrections on October [redacted], 2005.  He merely 
states that the discontinuation of his improved pension 
benefits created a financial hardship while he was 
incarcerated.  

The Appellant was notified in July 2003 that he had been 
granted VA improved pension benefits effective as of November 
1, 2002.  In October 2005, the Appellant was incarcerated by 
the Florida Department of Corrections for the commission of a 
felony.  In September 2006, the RO notified the Appellant 
that it proposed to terminate his pension benefits effective 
December 14, 2005.  The RO subsequently sent a letter to the 
Appellant in February 2007 informing him that the RO had, in 
fact, terminated said benefits.  The record further indicates 
that the Appellant was scheduled to be released from jail on 
or about February 14, 2009.  However, there is no information 
contained in the claims folder that can confirm the 
Appellant's release on that date.  

In this case, the Appellant had been incarcerated for more 
than sixty days at the time he was receiving VA improved 
pension benefits.  He is, by law, prohibited from receiving 
said benefits.  It is noted that under 38 C.F.R. § 3.666(a) 
(2009), pension payments may be made to a spouse, child or 
children of a service member who is disqualified due to 
incarceration.  However, in this instance, there is no 
indication that the appellant was married or had dependents 
during his time of incarceration.  Because an incarcerated 
appellant is no longer eligible to receive VA pension 
benefits starting on the 61st day of imprisonment, the Board 
finds that it was proper for the VA to have terminated 
payment of the Veteran's improved VA pension benefits 
effective as of December 14, 2005, the 61st day of his 
imprisonment.


ORDER

The termination of payment of the Veteran's VA improved 
pension benefits as of December 14, 2005, was proper.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


